Opinion op the Court by
Judge Clarke —
Reversing.
The warrant upon which this prosecution is based is obviously demurrable, since it charges the appellant with unlawfully selling,'bartering, keeping for sa-le, having in his possession, transporting and giving away spirituous liquors.
As the court overruled a demurrer thereto, and the Commonwealth was not required to and did not elect which charge it would prosecute, the judgment must be reversed upon the authority of Frazier v. Commonwealth, 204 Ky. 511, and many other like cases.
Wherefore, the judgment is reversed, and the cause remanded for proceedings consistent herewith.